JONES, Judge.
The defendant Felix Dawson was charged in the County Court of Kiowa County with the offense of unlawful possession of intoxicating liquor and was tried to a jury, who found the defendant guilty and assessed his punishment at 30 days imprisonment in the county jail and a fine of $100. From a sentence in conformity to the verdict, the defendant hás appealed.
There have been no briefs filed on behalf of the defendant and no appearance was made on behalf of the defendant at the time the case was set for oral argument.
In Johnson v. State, 70 Okl.Cr. 430, 107 P.2d 365, it is stated:
“Where no briefs are filed and no appearance for oral argument. made, this court will examine the record and the evidence, and if it is sufficient to sustain the verdict, and no fundamental error appears', the judgment will be: affirmed.”
See also, Ferguson v. State, 71 Okl.Cr. 50, 107 P.2d 808; Bruner v. State, 69 Okl.Cr. 317, 102 P.2d 945; Thompson v. State, 73 Okl.Cr. 243, 119 P.2d 873.
We have carefully examined .the record. E. O. Peters, Sheriff of. Kiowa County, testified that he searched the premises of- Felix Dawson and found 72 pints of assorted intoxicating liquors, consisting *1008of whiskey and gin.' "The defendant offered evidence to disprove his possession,'hut this presented an issue for determination of the jury. We have found no error in the record and it is apparent that the appeal is wholly without merit.'
The judgment and sentence of the County .Court of Kiowa County is affirmed.
POWELL, P. J., and BRETT, J., concur.